Citation Nr: 1433386	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.  

2.  Entitlement to service connection for a bilateral hand disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

In June 2013, the Board remanded the claims for the RO to consider newly submitted evidence in the first instance, as required by law.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the July 2013 VA medical opinion is inadequate, as the VA examiner failed to comply with the June 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the July 2013 examination to render an addendum opinion.  If the July 2013 examiner is available, he may conduct a records review and respond to the questions below.  If the July 2013 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA hand, finger, and wrist examination, to be conducted by a qualified examiner.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

Please request that the examiner read the following REASONS FOR REMAND below:  

In June 2013, the Board directed that the Veteran be examined for a medical nexus opinion concerning his claimed bilateral wrist and hand disorders.  Specifically, the Board requested that the examiner list all diagnoses related to the Veteran's wrists and hands, specifically considering the following: whether there is x-ray evidence of arthritis after review of the electronic private x-ray examination report dated February 2013; the unclear in-service diagnosis of osteoarthritis in June 2007; and whether there is carpal tunnel syndrome or tendonitis present.  Depending on whether there are any diagnoses for the claimed bilateral wrist and hand disorders, the Board asked the examiner to opine as to whether the diagnosed disabilities were incurred in service, or are otherwise related to service, specifically considering the following: the June 2007 in-service complaint of bilateral hand pain; his physical training, to include push-ups on concrete and asphalt surfaces; and his years of using a typewriter and computer during his active military service.  See the June 2013 Board remand.  

In response to the June 2013 remand directives, the July 2013 VA examiner determined that the Veteran did not ever have a bilateral hand disability or bilateral wrist disability.  There was also no evidence of carpal tunnel syndrome or tendonitis.  However, when asked whether there was evidence of abnormal findings relating to the hand, the VA examiner indicated that there was the presence of degenerative or traumatic arthritis in both hands and both wrists.  The VA examiner concluded that the Veteran's bilateral hand and wrist symptoms are less likely than not related to service.  The VA examiner explained that minimal degenerative joint disease seen on x-ray is not consistent with clinical findings, but more likely due to the Veteran's age.  The VA examiner also added that his in-service complaints of pain while performing push-ups on concrete and asphalt surfaces and using a typewriter and computer during active service are due to overuse, which since have resolved.  More importantly, the VA examiner noted that although he reviewed the Veteran's VBMS file, he could not specifically locate the February 2013 x-ray or the June 2007 osteoarthritis diagnosis in order to consider them as requested in the June 2013 remand.  

Because the examiner was unable to review the specific documents as requested, a supplemental opinion discussing the etiology of the Veteran's bilateral wrist and hand disorders is required.  

2.  The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Upon enlistment in July 1983, the Veteran reported fracturing his wrists in 1974.  However, at the time of his enlistment, no defect, or diagnosis was noted as to either of the Veteran's hands or wrists.  

* In June 2007, service treatment records note that the Veteran reported joint pain in his fingers and hands for three weeks.  He denied any trauma or previous injuries.  X-ray testing of the hands was normal, but a note reflected a diagnosis of osteoarthritis (labeled in VBMS as "STR" with a receipt date of October 3, 2012).  

* Upon retirement from the military in June 2007, the Veteran reported bilateral hand pain, but no clinical findings were attributed to the wrists or hands.  

* In June 2007, the Veteran was afforded a VA examination for his claimed bilateral hand and wrist disabilities.  He reported that his bilateral wrist pain began in 1984, with an injury during physical training in service.  He also stated that his bilateral hand pain began in 1990, with an injury as well during physical training.  X-ray testing revealed normal hands and wrists, and the examiner determined that no pathology was present to render a diagnosis for the hands or wrists.  

* September 2008 private treatment records showed that the Veteran complained of bilateral thumb pain, and reported that he was typing regularly.  The physician's notation appears to indicate that he questioned whether the Veteran had carpal tunnel syndrome or tendonitis, and that he either prescribed or noted that the Veteran used bilateral splints.  

* In March 2013, the Veteran submitted a personal statement, along with a letter and a disc from his doctor.  The letter, dated February 2013, noted a diagnosis of arthritis.  The disc contained electronic results of an x-ray examination of the hands and wrists (labeled in VBMS as "Medical Treatment Record - Non-Government Facility" with a receipt date of November 9, 2009).  

All indicated tests and studies must be performed.  

a.  The examiner must respond to the following inquiries:

(i) List all diagnoses relating to the Veteran's bilateral wrists and hands, with special consideration to the following: (1) whethere there is x-ray evidence of arthritis after review of the private x-ray report dated February 2013 (labeled in VBMS as "Medical Treatment Record - Non-Government Facility" with a receipt date of November 9, 2009); (2) the unclear in-service June 2007 diagnosis of osteoarthritis (labeled in VBMS as "STR" with a receipt date of October 3, 2012 - page 6); and (3) whether there is carpal tunnel syndrome or tendonitis present.

(ii) Opine as to whether the Veteran's diagnosed bilateral wrist and hand disorders were incurred in service, or are otherwise related to service, with special consideration to the following: (1) his June 2007 complaint of bilateral hand pain; (2) his physical training to include push-ups on concrete and asphalt surfaces; and (3) his years of using a typewriter and computer during active service.  

(iii) The examiner must also specifically consider the Veteran's lay statements regarding any in-service incidents and/or symptoms, as well as any continuous symptoms thereafter.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



